Citation Nr: 1135293	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and adjustment disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection should be granted.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection should be granted.

4.  Entitlement to a compensable rating for residuals of renal trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from Jun 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that the evidence of record includes diagnoses of PTSD as well as dysthymic disorder.  The Board has recharacterized the issue entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder and adjustment disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for PTSD, a back disability, and hypertension, as well as the issue of entitlement to a compensable evaluation for residuals of renal trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a December 1978 rating decision; the Veteran did not submit a timely substantive appeal.

2.  In May 1994 the Veteran sought to reopen his claim of entitlement to service connection for a back disability; this petition was administratively denied in September 1994; the Veteran did not submit a timely appeal.

3.  The evidence received since the May 1994 administrative decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

4.  Service connection for hypertension was denied in a December 1978 rating decision; the Veteran did not submit a timely substantive appeal.

5.  The evidence received since the December 1978 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The December 1978 and May 1994 RO decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a back disability and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the Board has determined that new and material evidence has been submitted to reopen the Veteran's previously denied claims, no further discussion of the VCAA is necessary at this time.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Back Disability

As noted, service connection was denied for a back disability in December 1978.  The RO noted that a chronic back disability was not shown on VA examination in December 1978.  

The evidence of record at the time of the December 1978 rating decision included the Veteran's service treatment records.  They reflect that the Veteran was involved in a motor vehicle accident in December 1977.  He was treated as an inpatient.  On discharge in January 1978, the final diagnoses did not include any diagnosis referable to the back.  

Also of record at the time of the December 1978 rating decision was the report of a December 1978 VA examination.  Included with the examination report was the report of an X-ray examination, which shows no abnormality.  No diagnosis referable to the Veteran's back was made.

The Veteran sought to reopen his claim in May 1994.  He did not respond to a letter requesting supportive evidence, and the petition to reopen was administratively denied in September 1994.  

Of record at the time of the September 1994 administrative decision was an October 1986 VA treatment record reflecting an assessment of chronic backache.  

The evidence received since the September 1994 administrative decision includes both VA and private treatment records.  They include the report of a VA X-ray study conducted in February 2009, which reflects an impression of osteo arthrosis and atherosclerosis.  They also include a VA March 2009 physical therapy record indicating that a TENS unit was issued for the Veteran's low back.  Finally, a private record dated in September 2006 reflects a diagnosis of lumbar radicularia.  

The evidence received since the September 1994 administrative decision also includes statements by the Veteran and his representative.  In essence, the Veteran maintains that he has experienced back pain since the motor vehicle accident in service.  

Having carefully reviewed the record, the Board has concluded that new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  The evidence received since the September 1994 decision includes new evidence demonstrating that the Veteran has a current back disability.  In sum, the defect existing at the time of the September 1994 decision has been cured in that the evidence added to the record includes a current clinical diagnosis referable to the Veteran's back.  As such, the claim may be reopened.

	Hypertension

The RO denied service connection for hypertension in the December 1978 rating decision, concluding that hypertension was not found on examination.  

Of record at the time of the December 1978 rating decision were the Veteran's service treatment records.  They show that the Veteran's blood pressure on separation examination was 150/100, but that a subsequent consultation report revealed that he was normotensive with blood pressure of 120/82.  Also of record was the December 1978 VA examination report.  The examiner specifically noted that hypertension was not found.  

The evidence received since the December 1978 rating decision includes private and VA treatment records.  Throughout the VA records, a diagnosis of hypertension is reflected.  In light of that diagnosis, the Board has concluded that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  The evidence received since the December 1978 decision includes new evidence demonstrating that the Veteran has a current diagnosis of hypertension.  In sum, the defect existing at the time of the December 1978 rating decision has been cured in that the evidence added to the record includes a current clinical diagnosis of hypertension.  As such, the claim may be reopened.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a back disability is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for hypertension is granted.

REMAND

As an initial matter, the Board observes that a VA treatment record dated in February 2009 references an Agent Orange registry note from Long Beach, California dated March 1, 2006.  This notation suggests that there are additional VA treatment records that have not been associated with the claims file.  As these records may contain evidence supportive of the Veteran's claims, they should be obtained.

	Acquired Psychiatric Disorder

The Veteran claims that he has PTSD due to traumatic events in service.  The Board observes that the Veteran's claimed stressors regarding his time on Guam at a refugee camp have not been verified.  However, his representative argued in a July 2011 Informal Hearing Presentation that the motor vehicle accident in December 1977, in which the Veteran sustained significant injuries, should also be considered as a stressor.  As this event is clearly verified, and there is a diagnosis of PTSD, the Board finds that an examination to determine whether the Veteran has PTSD related to the verified stressor is warranted.

	Back Disability

As noted, the record contains evidence showing that the Veteran was involved in a motor vehicle accident in service, current complaints referable to the Veteran's back, and the Veteran's assertion that he has experienced symptoms since service.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: The Veteran has stated that he experiences symptoms referable to his back, the evidence establishes an in-service event, and he has stated that he experienced continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for a back disability must be remanded so that the Veteran may be scheduled for a VA medical examination and a nexus opinion may be obtained.

	Hypertension

Service treatment records show incidents of elevated blood pressure in service.  The Veteran maintains that his current hypertension is related to service or in the alternative, that it is related to his service-connected residuals of renal trauma.  

Here, the Board again finds that the standards set forth in McLendon have been satisfied: there is a documented diagnosis of hypertension, the evidence establishes elevated blood pressure readings in service, and an indication that the current disability may be related to service, but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claim of entitlement to service connection for hypertension must be remanded so that the Veteran may be scheduled for a VA medical examination and a nexus opinion may be obtained.

	Rating for Residuals of Renal Trauma

The Veteran is in receipt of a noncompensable evaluation for residuals of renal trauma.  This evaluation is assigned pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7540 for disseminated intravascular coagulation with renal cortical necrosis, which is to be rated as renal dysfunction.  The service treatment records reflect that the December 1977 motor vehicle accident resulted in left retroperitoneal hematoma secondary to renal fracture and gross hematuria.  Notably, the Veteran is currently diagnosed with proteinuria and renal failure or chronic kidney disease.  However, VA providers and examiners have indicated that such is not related to the in-service injury but rather to poorly controlled diabetes mellitus.  The question of whether there are any currently present dysfunctions or diagnoses of the genitourinary system related to the in-service injury has not been clearly addressed.  As such, an examination should be conducted to determine whether there are any current residuals of the in-service injury.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA providers of medical care since service.  All adequately identified sources of treatment should be contacted and records requested.  Efforts to obtain identified records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

The below development should not be accomplished until records identified by the Veteran have been obtained, or the AOJ has concluded that they are not available.

2.  Upon completion of the action specified in paragraph 1, schedule the Veteran for a VA psychiatric examination to determine the etiology of any currently present acquired psychiatric examination.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should include an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Upon completion of the action specified in paragraph 1, schedule the Veteran for a VA examination to determine the etiology of his claimed back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present back disabilities.  With respect to each identified back disability, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present back disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4.  Upon completion of the action specified in paragraph 1, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is related to his service-connected residuals of renal trauma.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

5.  Upon completion of the action specified in paragraph 1, schedule the Veteran for an examination to determine the current nature and severity of the service-connected residuals of renal trauma.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current renal dysfunction and specifically indicate whether any such dysfunction is a residual of the in-service renal fracture.  If there is renal dysfunction related to the in-service injury, the examiner should specify its severity in terms of whether there is constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

6. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


